Order entered February 22, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00855-CV

                               MICHAEL WARD, Appellant

                                               V.

                         WAYNE STANFORD, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 08-12624-B

                                          ORDER
       The Court has before it appellant’s February 15, 2013 first agreed motion for extension of

time to file its reply brief. The Court GRANTS the motion and ORDERS that any reply brief

be filed by March 12, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE